DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This is the first Office action on the merits.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding independent claim 5, the system appears to be directed to software per se because one of ordinary skill in the art could reasonably interpret the computing device as being implemented as software routines. Only if at least one of the claimed elements of the system is a physical part of a device can the system as claimed constitute part of a device or a combination of devices to be a machine within the meaning of 101. Examiner suggests amending the claim to recite that the computing device includes at least one processor circuit, for example, to overcome this rejection.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 4-7, 13-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hod et al (Pub. No. US 2008/0208715).

Claims 1-2, 4 (Computer-readable medium)
7-1.	Regarding claim 1, Hod teaches a non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least: identify a user context associated with a user account interacting with an electronic commerce site, by disclosing that a user defines a virtual personal mall and virtual personal store in a personal storage device belonging to and/or associated with the user [paragraph 37]. The user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [paragraph 51].
identify a plurality of item groupings based at least in part on the user context, by disclosing that products in or associated with the virtual personal mall and/or virtual personal store may be grouped into or associated with virtual shelves [paragraphs 35]. A virtual shelf is an abstraction defined by its contents, its provider, and the users who currently have the virtual shelf in their virtual personal store [paragraph 41]. Each virtual shelf has a policy attached to it [paragraph 55].
Hod teaches determine a user-specified position for a particular item grouping of the plurality of item groupings in a user interface, by disclosing that the user constructs and may modify a virtual personal store by choosing from a list of virtual shelves [paragraph 62]. 
Hod teaches determine an order of placement for a plurality of user interface elements in the user interface based at least in part on a ranking of the plurality of user interface elements and the user-specified position, the plurality of user interface elements being associated with the plurality of item groupings, and the ranking of the plurality of user interface elements being based at least in part on the user context, by disclosing that the user profile may be consulted when selecting the virtual personal store providers and virtual shelves to be displayed and their order making sure, for example, that the virtual shelves matching the user’s taste and habits will be located in the first places in the list [paragraph 54]. Products are added to the user’s virtual shelves based on the virtual shelf policy, which includes determining which products should be removed from the shelf when new products arrive [paragraphs 65, 55].
Hod teaches generate the user interface according to the order of placement of the plurality of user interface elements, wherein individual user interface elements of the plurality of user interface elements include a respective selectable component, that upon user selection, causes a respective user interface element to be displayed in a respective user-specified position in the user interface relative to other user interface elements of the plurality of user interface elements in response to a refresh of the user interface, the respective user-specified position superseding a ranked position of the respective user interface element, by disclosing that the user may choose which items will be in each virtual personal store [paragraph 36] and define a policy associated with each shelf including a replenishment policy [paragraph 55]. The user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [paragraphs 71-72]. Thus, when items are replenished, the item will remain in its position regardless of the shelf policy that updates items on the shelf.
Hod teaches cause the user interface to be rendered on a client device, by disclosing that a user input and display manager is responsible for the display of the virtual personal store using views defined by the user [paragraph 52].

7-2.	Regarding claim 2, Hod teaches all the limitations of claim 1, wherein the user interface comprises a first display region and at least one second display region, the user-specified position being in the first display region, and one or more user interface elements of the plurality of user interface elements that are associated with a non-selected selectable component are positioned within the at least one second display region, by disclosing displaying products in groups of virtual shelves based on respective product parameters associated with said products [paragraphs 52, 36].

7-3.	Regarding claim 4, Hod teaches all the limitations of claim 1, wherein the user context is based at least in part on at least one of a brand of an entity associated with the electronic commerce site, a client device location, an entity location, a user eligibility status, a particular item grouping, a type of user interface, a user interaction history, an aggregate user interaction history, an item availability, an occurrence of an event, a time, a date, a predefined list of items associated with the user account, or a seasonality, by disclosing that the user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store [paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [paragraph 51].

Claims 5-7, 13 (System)
7-4.	Regarding claim 5, Hod teaches the claim comprising: at least one computing device; and at least one application executable in the at least one computing device, wherein when executed the at least one application causes the at least one computing device to at least: identify a plurality of item groupings based at least in part on a user context, by disclosing that products in or associated with the virtual personal mall and/or virtual personal store may be grouped into or associated with virtual shelves [paragraphs 35]. A virtual shelf is an abstraction defined by its contents, its provider, and the users who currently have the virtual shelf in their virtual personal store [paragraph 41]. A user defines a virtual personal mall and virtual personal store in a personal storage device belonging to and/or associated with the user [paragraph 37]. The user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [paragraph 51].
Hod teaches determine an order of placement for a plurality of user interface elements in a user interface based at least in part on the user context and a user-specified position for a specific user interface element of the plurality of user interface elements, the plurality of user interface elements being associated with the plurality of item groupings, by disclosing that the user constructs and may modify a virtual personal store by choosing from a list of virtual shelves [paragraph 62]. The user profile may be consulted when selecting the virtual personal store providers and virtual shelves to be displayed and their order making sure, for example, that the virtual shelves matching the user’s taste and habits will be located in the first places in the list [paragraph 54]. Products are added to the user’s virtual shelves based on the virtual shelf policy, which includes determining which products should be removed from the shelf when new products arrive [paragraphs 65, 55].
Hod teaches generate the user interface according to the order of placement of the plurality of user interface elements, wherein individual user interface elements of the plurality of user interface elements include a selectable component, that upon user interaction, causes a respective user interface element to be displayed in a respective user-specified position in the user interface relative to other user interface elements of the plurality of user interface elements in response to a refresh of the user interface, by disclosing that the user may choose which items will be in each virtual personal store [paragraph 36] and define a policy associated with each shelf including a replenishment policy [paragraph 55]. The user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [paragraphs 71-72]. Thus, when items are replenished, the item will remain in its position regardless of the shelf policy that updates items on the shelf. 
Hod teaches cause the user interface to be rendered on a client device, by disclosing that a user input and display manager is responsible for the display of the virtual personal store using views defined by the user [paragraph 52].

wherein, when executed, the at least one application causes the at least one computing device to at least: receive user interface data from the client device indicating a selection of a particular selectable component of a particular user interface element; and store the user interface data in a data store, the user interface data being a factor for at least determining an updated user context, by disclosing that the user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [paragraphs 71-72].

7-6.	Regarding claim 7, Hod teaches all the limitations of claim 6, wherein, when executed, the at least one application causes the at least one computing device to at least generate a modified user interface based at least in part on the updated user context and the selection of the particular selectable component, by disclosing that a saved product will not be removed from the virtual shelf due to replenishments [paragraphs 71-72].

7-7.	Regarding claim 13, Hod teaches all the limitations of claim 5, wherein when executed, the at least one application causes the at least one computing device to at least determine the user context associated with a user account interacting with an electronic commerce application, by disclosing that the user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [paragraph 51].

Claims 14-16, 18-19 (Method)
7-8.	Regarding claim 14, Hod teaches the claim comprising: receiving, by a client device, user interface data from at least one computing device associated with an electronic commerce site, by disclosing that a user input and display manager is responsible for the display of a virtual personal store using views defined by a user [paragraph 52].
Hod teaches dynamically generating, by the client device, a user interface based at least in part on the user interface data, the user interface comprising a plurality of user interface elements corresponding to a plurality of item groupings arranged in an order based at least in part on a user context, by disclosing that a user defines a virtual personal mall and virtual personal store in a personal storage device belonging to and/or associated with the user [paragraph 37]. The user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [paragraph 41]. A virtual shelf is an abstraction defined by its contents, its provider, and the users who currently have the virtual shelf in their virtual personal store [paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [paragraph 51]. Products in or associated with the virtual personal mall and/or virtual personal store may be grouped into or associated with virtual shelves [paragraphs 35]. The user profile may be consulted when selecting the virtual personal store providers and virtual shelves to be displayed and their order making sure, for example, that the virtual shelves matching the user’s taste and habits will be located in the first places in the list [paragraph 54]. Products are added to the user’s virtual shelves based on the virtual shelf policy, which includes determining which products should be removed from the shelf when new products arrive [paragraphs 65, 55].
individual user interface elements comprising a respective selectable component configured to cause a respective user interface element to be displayed in a specific position relative to other user interface elements in response to a refresh of the user interface, by disclosing that the user may choose which items will be in each virtual personal store [paragraph 36] and define a policy associated with each shelf including a replenishment policy [paragraph 55]. The user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [paragraphs 71-72]. Thus, when items are replenished, the item will remain in its position regardless of the shelf policy that updates items on the shelf.
Hod teaches rendering, by the client device, the user interface via a display of the client device, by disclosing that a user input and display manager is responsible for the display of the virtual personal store using views defined by the user [paragraph 52].

7-9.	Regarding claim 15, Hod teaches all the limitations of claim 14, further comprising: identifying, by the client device, a user selection of a particular selectable component for a particular user interface element of the plurality of user interface elements; and sending, by the client device, interaction data including the user selection of the particular selectable component to the at least one computing device, by disclosing that the user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [paragraphs 71-72].

7-10.	Regarding claim 16, Hod teaches all the limitations of claim 15, wherein the user interface comprises a first user interface, and the method further comprises: receiving, by the client device, a request to refresh the first user interface, by disclosing that user actions include virtual shelf update [paragraph 69].
obtaining, by the client device, updated user interface data based at least in part on the interaction data and an updated user context; and generating, by the client device, a second user interface based at least in part on the updated user interface data, wherein the particular user interface element is positioned in the second user interface at the specific position, by disclosing that a saved product will not be removed from the virtual shelf due to replenishments [paragraphs 71-72].

7-11.	Regarding claim 18, Hod teaches all the limitations of claim 14, wherein the plurality of item groupings are further arranged according to at least one selection of the respective selectable component for at least one of the plurality of user interface elements, by disclosing that the user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [paragraph 41].

7-12.	Regarding claim 19, Hod teaches all the limitations of claim 14, wherein the user interface comprises a first region and at least one second region, and the specific position being within the first region, and user interface elements comprising a selected selectable component being positioned within the first region and user interface elements comprising an unselected selectable component being positioned within the at least one second region of the user interface, by disclosing displaying products in groups of virtual shelves based on respective product parameters associated with said products [paragraphs 52, 36]. The user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [paragraphs 71-72]. Thus, the saved product may reside on a first shelf whereas other non-saved products may reside on a different shelf.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hod et al (Pub. No. US 2008/0208715) in view of Geikie et al (Pub. No. US 2010/0217681).

9-1.	Regarding claim 3, Hod teaches all the limitations of claim 2. Hod does not expressly teach wherein the first display region comprises a subset of the user interface elements of the plurality of user interface elements, the user interface being configured to allow reordering of individual user interface elements in the subset of the plurality of user interface elements relative to one another via user interaction. Geikie discloses providing virtual shelves and allowing a user to drag and drop one or more products onto the shelves, including rearranging items on a shelf or between shelves [paragraph 20]. This would provide a more user-friendly interface by allowing users to arrange products as they see fit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to reorder items on virtual shelves, as taught by Geikie. This would provide a more user-friendly interface by allowing users to arrange products as they see fit.

9-2.	Regarding claim 12, Hod teaches all the limitations of claim 5. Hod does not expressly teach wherein the user interaction comprises a dragging action. Geikie discloses providing virtual shelves and allowing a user to drag and drop one or more products onto the shelves, including rearranging items on a shelf or between shelves [paragraph 20]. This would provide a more user-friendly interface by 

9-3.	Regarding claim 20, Hod teaches all the limitations of claim 19, wherein a subset of the user interface elements of the plurality of user interface elements are included in the first region, by disclosing that products in or associated with the virtual personal mall and/or virtual personal store may be grouped into or associated with virtual shelves [paragraphs 35].
	Hod does not expressly teach the method further comprises: receiving, by the client device, a user interaction requesting a reordering of a first user interface element in the subset of the user interface elements with respect to a second user interface element in the subset of the user interface elements; and modifying, by the client device, the user interface based at least in part on the user interaction such that a respective position of the first user interface element and the second user interface element are changed according to the reordering. Geikie discloses providing virtual shelves and allowing a user to drag and drop one or more products onto the shelves, including rearranging items on a shelf or between shelves [paragraph 20]. This would provide a more user-friendly interface by allowing users to arrange products as they see fit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to reorder items on virtual shelves, as taught by Geikie. This would provide a more user-friendly interface by allowing users to arrange products as they see fit.

10.	Claims 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hod et al (Pub. No. US 2008/0208715) in view of Cherry (U.S. Patent No. 7,082,409).

10-1.	Regarding claim 8, Hod teaches all the limitations of claim 7. Hod does not expressly teach wherein the plurality of user interface elements of the modified user interface are arranged such that the particular user interface element is displayed in the respective user-specified position and the other user interface elements are rearranged according to the updated user context. Cherry discloses providing shelves having a number of items that can be ranked within a single category of product [column 17, lines 19-25]. A search may be conducted to construct a shelf comprising results of the search [column 17, lines 39-44]. Results of the search may be refined by product characteristics, including manufacturer, model, size, color, etc. [column 17, lines 46-49]. A single Shelf may be provided that displays regularly purchased products, or Favorites, the user has among the products offered by the retailer [paragraph 17, lines 58-61]. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the saved products of Hod onto a designated shelf for displaying Favorites, as taught by Cherry. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items.

10-2.	Regarding claim 9, Hod teaches all the limitations of claim 5. Hod does not expressly teach wherein the respective user-specified position comprises a static position such that a respective user interface element remains in a same position in the user interface in response to the refresh of the user interface while an arrangement of one or more other user interface elements in the user interface changes. Cherry discloses providing shelves having a number of items that can be ranked within a single category of product [column 17, lines 19-25]. A search may be conducted to construct a shelf comprising results of the search [column 17, lines 39-44]. Results of the search may be refined by [column 17, lines 46-49]. A single Shelf may be provided that displays regularly purchased products, or Favorites, the user has among the products offered by the retailer [paragraph 17, lines 58-61]. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the saved products of Hod onto a designated shelf for displaying Favorites, as taught by Cherry. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items.

10-3.	Regarding claim 10, Hod teaches all the limitations of claim 5. Hod does not expressly teach wherein the user interface includes a first display region and at least one second display region, the user-specified position is in the first display region, and prior to selection of the selectable component, the respective user interface element is displayed in the at least one second display region. Cherry discloses providing shelves having a number of items that can be ranked within a single category of product [column 17, lines 19-25]. A search may be conducted to construct a shelf comprising results of the search [column 17, lines 39-44]. Results of the search may be refined by product characteristics, including manufacturer, model, size, color, etc. [column 17, lines 46-49]. A single Shelf may be provided that displays regularly purchased products, or Favorites, the user has among the products offered by the retailer [paragraph 17, lines 58-61]. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the saved products of Hod onto a designated shelf for displaying Favorites, as taught by Cherry. This would help facilitate the task of shopping since 

10-4.	Regarding claim 11, Hod-Cherry teach all the limitations of claim 10, wherein the first display region comprises a first user interface element in a first position and a second user interface element in a second position, and the user interface is configured such that a user interaction within the first display region causes a user-specified change of at least one of the first position or the second position, by disclosing providing a Favorites shelf where selection of a product to save would move the product to the Favorites shelf [Cherry, column 17, lines 58-61; Hod, paragraph 72].

10-5.	Regarding claim 17, Hod teaches all the limitations of claim 16. Hod does not expressly teach wherein a first arrangement of the other user interface elements in the first user interface differs from a second arrangement of the other user interface elements in the second user interface. Cherry discloses providing shelves having a number of items that can be ranked within a single category of product [column 17, lines 19-25]. A search may be conducted to construct a shelf comprising results of the search [column 17, lines 39-44]. Results of the search may be refined by product characteristics, including manufacturer, model, size, color, etc. [column 17, lines 46-49]. A single Shelf may be provided that displays regularly purchased products, or Favorites, the user has among the products offered by the retailer [paragraph 17, lines 58-61]. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the saved products of Hod onto a designated shelf for displaying Favorites, as taught by Cherry. This would help facilitate the task of shopping since designated items would be fixed 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.